                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 LANCE LEE JAMES CASPER,

        Plaintiff,                                                      ORDER
 v.
                                                                Case No. 18-cv-885-bbc
 C.O. THOM-HOUGH,

        Defendant.


       Plaintiff Lance Lee James Casper has filed a proposed civil complaint and requested

leave to proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed

with prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than November 20, 2018. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Lance Lee James Casper may have until November 20,

2018 to submit a trust fund account statement for the period beginning approximately April

26, 2018 and ending approximately October 26, 2018. If, by November 20, 2018, plaintiff

fails to respond to this order, I will assume that plaintiff wishes to withdraw this action
voluntarily. In that event, the case will be closed without prejudice to plaintiff filing the case

at a later date.




                   Entered this 29th day of October, 2018.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
